Case 1:21-cv-00710-PLM-SJB ECFNo. 2, PagelD.8 Filed 08/19/21 PaddkBby- LN

August 19, 2021 11:03 AM
CLERK OF COURT
U.S. DISTRICT pout

WESTERN DISTRICT OF MICH
BY_eod /_ SCANNED B)

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

UNITED STATES DISTRICT COURT

for the
Western District of Michigan

 

 

 

CASSADAY, KEVIN )  4:24-cv-710
Plaintiff/Petitioner ) lone
v. ) pau sat District Judge
TRUMP, DONALD J. ) United States
Defendant/Respondent )

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

I am a plaintiff or petitioner in this case and declare that | am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

In support of this application, I answer the following questions under penalty of perjury:

1. Jf incarcerated. | am being held at:
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where | was
incarcerated during the last six months.

 

2. If not incarcerated. \f | am employed, my employer’s name and address are:

My gross pay or wages are: $ , and my take-home pay or wages are: $ per
(specify pay period)

3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

(a) Business, profession, or other self-employment O Yes w@ No
(b) Rent payments, interest, or dividends O Yes No
(c) Pension, annuity, or life insurance payments O Yes w@ No
(d) Disability, or worker’s compensation payments ® Yes O No
(e) Gifts, or inheritances O Yes @ No
(f) Any other sources O Yes w@ No

Ifyou answered “Yes” to any question above, describe below or on separate pages each source of money and

state the amount that you received and what you expect to receive in the future.
MICHIGAN COURT RULE 2.002(C)(6)
Case 1:21-cv-00710-PLM-SJB ECF No. 2, PagelD.9 Filed 08/19/21 Page 2 of 4

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

4. Amount of money that I have in cash or in a checking or savings account: $

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate

value):

| HAVE SAVINGS FOR TAXES,
TRUCK PAYMENT,

TRUCK INSURANCE,

SOME RETIREMENTS/STOCKS
CREDIT CARD PAYMENT; MEDICINE

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide

the amount of the monthly expense):
WIFE PAYS HOUSE ‘eC OTHER BILLS

7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:

8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):

Declaration: | declare under penalty of perjury that the above information is true and understand that a false

statement may result in a dismissal of my claims.
Digitally signed by Kevin Cassaday

kur Location: 1804 GUENTHER AVE;
LANSING, MI 48917
08/17/2021 Date: 2021.08.17 22:36:16 -04'00'
Applicant's signature

Date:

 

KEVIN CASSADAY

Printed name
UT LLL

Case 1:21-cv-00710-PLM-SJB ECF No. 2, PagelD.10 Filed 08/19/21 Page 3 of 4

“4 ‘@ Social Security Administration
§ Benefit Verification Letter

 

Date: June 2, 2021
BNC#: 21NH229G91454
REF: A

Hag@aqe|Bfegl gglegeggefgndegfagqag]DDadeng fount |g] of | g}a]detlty,
KEVIN W CASSADAY

1804 GUENTHER AVE

LANSING MI 48917-8524

You asked us for information from your record. The information that you requested
is shown below. If you want anyone else to have this information, you may send
them this letter.

Information About Current Social Security Benefits

Beginning December 2020, the full monthly Social Security benefit before any
deductions is $1,559.80.

We deduct $148.50 for medical insurance premiums each month.

The regular monthly Social Security payment is $1,411.00.
(We must round down to the whole dollar.)

Social Security benefits for a given month are paid the following month. (For
example, Social Security benefits for March are paid in April.)

Your Social Security benefits are paid on or about the second Wednesday of each
month.

We found that you became disabled under our rules on July 8, 2014.
Information About Past Social Security Benefits

From December 2019 to November 2020, the full monthly Social Security benefit
before any deductions was $1,539.80.

We deducted $144.60 for medical insurance premiums each month.

The regular monthly Social Security payment was $1,395.00.
(We must round down to the whole dollar.)

Type of Social Security Benefit Information
You are entitled to monthly disability benefits.

See Next Page

2O90TSH 6PAAH SLND *ON@N1OBPATETOTOs
Case 1:21-cv-00710-PLM-SJB ECF No. 2, PagelD.11 Filed 08/19/21 Page 4 of 4

21NH229G91454 Page 2 of 2
Date of Birth Information

The date of birth shown on our records is October 10, 1981.

Medicare Information

You are entitled to hospital insurance under Medicare beginning January 2017.

You are entitled to medical insurance under Medicare beginning September 2019.

Your Medicare number is __ a. You may use this number to get medical
services while waiting for ard.

If you have any questions, please log into Medicare.gov, or call 1-800-MEDICARE
(1-800-633-4227).

Suspect Social Security Fraud?

Please visit http://oig.ssa.gov/r or call the Inspector General's Fraud Hotline at
1-800-269-0271 (TTY 1-866-501-2101).

If You Have Questions

We invite you to visit our web site at www.socialsecurity.gov on the Internet to find
general information about Social Security. If you have any specific questions, you
may call us toll-free at 1-800-772-1213, or call your local office at 1-877-512-5944.
We can answer most questions over the phone. If you are deaf or hard of hearing,
you may call our TTY number, 1-800-325-0778. You can also write or visit any
Social Security office. The office that serves your area is located at:

SOCIAL SECURITY
5210 PERRY ROBINSON
LANSING MI 48911

If you do call or visit an office, please have this letter with you. It will help us
answer your questions. Also, if you plan to visit an office, you may call ahead to

apr appointment. This will help us serve you more quickly when you arrive at
the office.

Social Security, Administration
